Citation Nr: 1437870	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-04 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for human immunodeficiency virus (HIV).

2. Entitlement to service connection for a venereal disease, to include human papilloma virus (HPV).


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to July 2002, and from March 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2010, the Veteran requested a hearing before the Board, seated at the Central Office in Washington, DC. Despite being sent proper notice, the Veteran did not appear for a hearing that was scheduled for April 2, 2013. The Veteran did not present good cause for the failure to appear nor did he request that the hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.702(d) (2013).

The issue of service connection for a venereal disease, to include HPV, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's HIV is not related to service or any incident of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for HIV have not been met. 
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). After the claim was received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records. In July 2013, the AOJ issued a letter to the Veteran, requesting that he would submit complete and submit the authorizations forms enclosed with the letter, allowing the AOJ to procure the Veteran's outstanding private treatment records. As the Veteran did not submit the required forms, the AOJ was unable to procure any outstanding private treatment records. The service treatment records, procurable private treatment records, and VA treatment records have been obtained and associated with the claims file. The duty to obtain relevant records is satisfied. See 38 C.F.R. 
§ 3.159(c); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way-street, and that a veteran cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and the VA medical examination report is factually informed, medically competent, and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a July 2013 Remand, the Board requested that the AOJ procure any outstanding VA treatment records and private treatment records.  The AOJ subsequently acquired the Veteran's VA treatment records. As noted above, the Veteran did not submit authorization forms that would have allowed the AOJ to procure and outstanding private treatment records. The Board finds that the AOJ complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of service connection. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

HIV

The Veteran essentially claims that his HIV is related to service. Although the Veteran has been diagnosed with HIV, the preponderance of the evidence weighs against finding that the disorder is related to any incident of service and the claim will be denied.

As the Veteran has been diagnosed as having HIV, the Board finds that the Veteran has a current HIV disorder. However, the probative evidence does not indicate that the Veteran experienced in-service incurrence of the claimed HIV disorder

The Veteran essentially claims that he somehow incurred an HIV infection during his second term of service, lasting from March 2003 to October 2003. In an April 2006 VA treatment record, the Veteran reported being treated for tonsillitis while serving on active duty in Iraq during his only overseas deployment, lasting from April 2003 through August 2003. The Veteran stated that he experienced a recurrence of the infection after returning to the United States. The Veteran indicated that he was treated with penicillin for the first two infections, only to experience another recurrence. The Veteran stated that he was tested for HIV antibodies during this third infection and was found to be HIV-positive. When queried about possible risk factors for HIV by VA examiners after the positive screening, the Veteran reported that his sole risk factors were unprotected sexual relations and sexual relations with multiple partners. 

The Veteran's service treatment records contain no notation indicating treatment or diagnosis for diagnosed HIV symptomatology during service. The service treatment records regarding the Veteran's period of service overseas contain no report of treatment for any disorders, to include "tonsillitis" symptoms. 

In an August 2003 post-deployment health assessment, written immediately after the Veteran's return to the United States, the Veteran stated that his health either did not change or improved during his overseas service, and affirmatively indicated that he did not seek medical assistance at sick call during deployment. When asked to list any symptoms he had experienced during deployment, the Veteran only reported experiencing a chronic cough, and chest pain or pressure. After reviewing the Veteran's comments, the service examiner determined that the Veteran did not require a referral for any medical treatment, to include care from an ear, nose, and throat (ENT) physician. 

Subsequent service treatment records contain no notation indicating treatment for any symptomatology associated with "tonsillitis," to include a sore throat. In a September 2003 report of medical assessment for separation, the Veteran stated that his health was the same as it was at the time of his last examination, and specifically denied seeking care for any disorder during service. 

In a December 2003 private treatment record, written approximately seven-and-a-half weeks after the Veteran's discharge from service, the Veteran reported experiencing strep throat symptomatology. Subsequent private treatment records indicate treatment for such symptomatology, diagnosed as recurrent tonsillitis.

The treatment records further indicate that the Veteran was provided with HIV testing over the course of several years. In HIV test reports dated June 2001; September 2002; September 2003; and February 2004, the respective examiners indicated that the test results were negative. In an October 2004 HIV test report, administered approximately a year after the Veteran's discharge from service, an examiner noted that the results were positive for HIV infection. Subsequent tests confirmed the October 2004 diagnosis.

In an April 2010 VA medical examination report, the Veteran stated that he noted experiencing a sore throat and swollen lymph nodes during a "180-day stand-down period after returning from Iraq." The Veteran stated that he sought treatment during this time, but developed both a fever and diarrhea. The Veteran specifically denied any possible exposure to HIV, to include sexual intercourse, during his service in Iraq and his reported 180-day stand-down period after deployment. 

The VA examiner, having interviewed the Veteran and reviewed the record of evidence, concluded that the Veteran's claimed HIV disorder did not manifest itself in service as a strep throat infection. In explaining this opinion, the VA examiner noted that the Veteran had indicated that he was treated during active duty for a sore throat, but the service treatment records contained no report of such treatment and that the Veteran himself had denied undergoing any such treatment in the September 2003 report of medical assessment for separation. The VA examiner further noted that a February 2004 HIV test, performed approximately four months after the Veteran's discharge from service, was negative. Quoting a July 1998 medical article from the New England Journal of Medicine, the VA examiner indicated that 40 to 90 percent of new HIV infections were associated with symptomatic illness, such as that reported by the Veteran, but the signs and symptoms of acute HIV infection usually became present within days to weeks after initial exposure. As the Veteran did not test positive for HIV until nearly a year after service, the VA examiner found that the Veteran did not experience symptomatology related to HIV, such as strep throat, during service. 

In a May 2010 letter, the Veteran wrote that he was sexually active during the period after his return from Iraq, to include during the "180-day stand-down period." 

Having reviewed this evidence, the Board finds that the Veteran did not incur an HIV infection during service. The Veteran claims to have experienced and been treated for initial HIV symptomatology, mistaken for tonsillitis/strep throat symptomatology, during service. However, the Board finds that the Veteran's reports of in-service tonsillitis/strep symptomatology lack credibility as they are inconsistent with the other evidence of record, to include the Veteran's own statements. See Caluza, 7 Vet. App. at 510-511 (holding that credibility can be generally evaluated by a showing of inconsistent statements, the facial plausibility of the testimony, and the consistency of the testimony). 

Although the Veteran has made several references to observing an official post-deployment "180-day stand-down period," lasting from approximately August 2003 to February 2004, the service records contain no report of such a period. However, the records clearly indicate that the Veteran was discharged from active duty in October 2003, approximately two months after the Veteran's return from deployment. Under VA regulations, VA may only grant service connection for disorders either directly incurred or presumed to have been incurred during a period of active duty service, prior to the date of discharge from service. See 38 C.F.R. § 3.1(k) (2013) (defining service-connected disabilities as those incurred in the line of duty during active service); see also 38 C.F.R. § 3.301 (2013) (stating that venereal diseases will be considered to be service connected if the initial infection occurred during active service). Therefore, even though the Veteran has indicated that he observed a "180-day stand-down period" after his return from deployment, VA cannot grant service connect for any disorder that was incurred after his October 2003 discharge from active service. 

The Veteran has never been explicit as to the date and nature of the in-service event which he believes caused his HIV. When asked by VA examiners to report any potential risk factors for HIV, the Veteran stated that the only such risk factors he had experienced involved having unprotected sexual relations and sexual relations with multiple partners. In the April 2010 VA medical examination report, the Veteran told the VA examiner that he did not have sexual relations either during his overseas deployment or after his return to the United States. Yet, in the May 2010 letter, the Veteran wrote that he had engaged in sexual intercourse during his "180-day stand-down period" after his return from deployment in Iraq. Therefore, the only possible etiology for HIV proposed by the Veteran that might allow for the granting of service connection is that he was infected at some point during the two month period lasting from his August 2003 return from deployment through his October 2003 discharge from service. 

In the April 2006 VA treatment record, the Veteran reported being treated for HIV symptoms, mistaken as tonsillitis, during his service in Iraq. The Board notes that this account of HIV symptomatology during deployment is inconsistent with the Veteran's May 2010 statements, indicating he incurred the disorder through sexual relations after his return from deployment. The Board finds that this inconsistency casts doubt on the credibility of the Veteran's statements regarding both his in-service symptomatology. See id. 

By contrast, in the April 2010 VA medical examination report, the Veteran reported first seeking treatment for his purported HIV symptoms after his return from Iraq during his "180-day stand-down period." The records clearly indicate that the Veteran sought treatment for strep throat symptomatology, within 180 days of the Veteran's August 2003 return from deployment. However, as the Veteran was discharged from service in October 2003, the December 2003 treatment did not occur during service. 

The service treatment records contain no report of treatment for potential HIV symptomatology, to include tonsillitis/strep throat symptomatology, during service. In the August 2003 report of health assessment, provided after returning from deployment, the Veteran denied experiencing any symptomatology for which he sought treatment during his deployment. In the subsequent September 2003 report of medical assessment provided for separation, the Veteran specifically denied seeking any medical treatment during service. As the Veteran's more recent reports of in-service incurrence and treatment for purported HIV symptomatology are inconsistent with the other evidence of record, to include the Veteran's in-service statements found in the service treatment records, the Board finds that they lack credibility. See id. 

The record indicates that the Veteran sought treatment for strep throat/tonsillitis symptomatology approximately seven-and-a-half weeks after his discharge from service. The record does not contain any probative evidence indicating a nexus between those symptoms and a disorder incurred during service. Yet, even if the Veteran those symptoms were related to a disorder incurred during service, the Board finds that the evidence would weigh against a finding that those symptoms were related to HIV. 

In the April 2010 VA medical examination report, the VA examiner noted reviewing the entirety of the evidence. Having done so, the VA examiner noted that the Veteran was treated for tonsillitis/strep throat symptomatology in December 2003. Yet, the VA examiner further noted that a February 2004 HIV test was negative. The VA examiner indicated that, although 40 to 90 percent of new HIV infections are associated with symptomatic illness, those signs and symptoms of acute HIV infection usually became present within days to weeks after initial exposure. As the February 2004 HIV test indicated that the Veteran did not have HIV at that time, the VA examiner found that the December 2013 symptoms were not related to HIV infection. As this report was based on all evidence of record and the examiner's own medical expertise, the Board finds that it has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

As noted above, the record indicates that the Veteran had a negative HIV test in February 2004, only four months after his discharge from service, and a positive test in October 2004, approximately one year after his discharge. The Veteran has claimed that he experienced HIV symptomatology, diagnosed as a strep throat/tonsillitis, beginning during service and recurring until the date of the positive test in October 2004. Yet, as the Veteran's lay statements regarding in-service symptomatology are found not to be credible, the probative evidence of record indicates that the Veteran did not experience these symptoms during service. Moreover, the evidence, to include the April 2010 VA medical examination report, indicates that any such symptoms the Veteran might have experienced soon after service were also not related to HIV exposure. The record contains no probative evidence indicating in-service incurrence of the HIV disorder diagnosed in October 2004, a year after the Veteran's discharge. Therefore, the evidence weighs against a finding of in-service incurrence of HIV. 

Finally, the Board finds that the Veteran's HIV is not related to service or any incident of service. Of note, the Veteran has not submitted any medical evidence indicating a nexus between HIV and service. Instead, the Veteran has contends that the Board should award service connection for HIV on a presumptive basis as a chronic condition under either 38 C.F.R. § 3.303(b) or 38 C.F.R. § 3.309 (2013). Specifically, the Veteran has argued that he had experienced HIV symptomatology both during service and after service, thereby justifying a grant of service connection under 38 C.F.R. § 3.303(b). Alternatively, the Veteran has contended that service connection should be granted under 38 C.F.R. § 3.309 because the HIV manifested itself to a compensable degree within a year of either the Veteran's discharge from service or the end of his "180-day stand-down period." In a May 2010 letter, the Veteran stated that, while he understood that HIV was not included in a list of diseases noted by VA to be "chronic" at 38 C.F.R. § 3.309(a) (2013), HIV was considered to be a "chronic" condition by the medical community. The Veteran noted that both the Department of Health and Human Services and VA had issued publications referring to HIV as a "chronic" illness. The Veteran also submitted a June 2010 letter from his physician in which the doctor stated that HIV was a "chronic disease." Therefore, the Veteran stated that VA had to grant service connection for HIV on a presumptive basis under either of the VA regulations regarding chronic illnesses. 

Under 38 C.F.R. § 3.303(b) (2013), VA may grant service connection for a "chronic" disease if the evidence indicates that there is a continuity of symptomatology during and after service. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

As noted above, the Board has found that the Veteran did not experience any symptoms related to HIV during service or within the first few months after discharge. Nevertheless, even if the evidence had demonstrated such continuity of symptomatology, the Board could not have granted service connection on that basis alone because VA did not list HIV as a chronic illness at 38 C.F.R. § 3.309(a). See id. 

The Veteran also claims that he should be granted service connection for HIV because the disorder manifested itself within a year of discharge. Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Yet, the only diseases for which this presumption exist under VA regulations are those specifically listed at 38 C.F.R. § 3.309(a). As HIV is not listed amongst those diseases, service connection may not be granted for that disorder on a presumptive basis.

The Board acknowledges that the Veteran is correct when he states that HIV is a "chronic" disorder under the normal meaning of the term. However, VA regulations and federal case law dictate that the special VA regulations regarding the adjudication of claims for service connection for "chronic" diseases may only be utilized for those diseases recognized as chronic at 38 C.F.R. § 3.309(a). Therefore, service connection may not be granted by a showing of continuity of symptomatology or manifestation within a year after discharge from service. 

The Veteran was not diagnosed with HIV until a year after service. The Veteran has not submitted any medical opinion suggesting that his HIV disorder is related to service or any incident of service. The only medical opinion of record, specifically that of the April 2010 VA medical examiner, indicates that the Veteran's HIV disorder is not related to any in-service symptomatology and was not incurred during service. Therefore, the probative evidence weighs against any relationship between the Veteran's HIV and service.

Based on the above, the Board finds that the weight of the evidence is against the Veteran's claim and service connection for HIV must be denied. See 38 C.F.R. 
§§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.


ORDER

Service connection for HIV is denied. 


REMAND

Accordingly, the issue of service connection for a venereal disease, to include HPV, is REMANDED for the following action:

1. Obtain a VA medical opinion from an appropriate physician with regard to the nature and likely etiology of the claimed venereal disease, to include HPV. The claims file should be made available to the examiner. Based on a review of the record, the examiner should discuss the etiology and the onset of the Veteran's disease. If an examination is necessary in the examiner's opinion, it should be provided. 

In reviewing the evidence, the VA examiner should note:

a. The Veteran's periods of service, lasting from May 28, 2002 to July 26, 2002; and from March 5, 2003 to October 21, 2003.

b. The Veteran's reports indicating that he did not engage in sexual activity during his four-month service in Iraq, but did engage in such activity after returning in August 2003.

c. The private treatment records indicating diagnosis and excision of a penile condyloma in December 2003. 

After reviewing the evidence, if HPV is determined to be the proper diagnosis, the VA examiner should offer an opinion as to whether HPV is a disorder in itself or a medical finding. The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's venereal disease, to include HPV, is related to the Veteran's period of active military service or any incident of service, to include sexual relations between August 2003 and October 2003.

The bases for the opinion provided should be explained in detail. If the examiner determines that an opinion cannot be rendered without an examination, the Veteran should be scheduled for an appropriate examination. If an opinion cannot be given without resorting to speculation the examiner should so state and explain why such an opinion cannot be made.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


